Citation Nr: 1205053	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  02-20 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for carpal tunnel syndrome of the right hand, prior to May 10, 2010. 

2.  Entitlement to a rating in excess of 30 percent for carpal tunnel syndrome of the right hand, from May 10, 2010.  

3.  Entitlement to an initial rating in excess of 10 percent for acromioclavicular joint separation of the left shoulder.  

4.  Entitlement to an initial compensable rating for a scar, status-post appendectomy.  

5.  Entitlement to an initial compensable rating for a left knee scar.  

6.  Entitlement to an initial compensable rating for residuals of left elbow strain.  


7.  Entitlement to an initial compensable rating for laxity of the right temporomandibular joint, prior to May 10, 2010.  

8.  Entitlement to a rating in excess of 10 percent for laxity of the right temporomandibular joint, from May 10, 2010.  

9.  Entitlement to an initial compensable rating for a right ankle sprain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1998.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 1999 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

Because the Veteran has disagreed with the initial ratings assigned following the grants of service connection, the Board has characterized the issues on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In a July 2011 rating decision, the Appeals Management Center (AMC) granted an increased, 30 percent rating for carpal tunnel syndrome of the right hand and granted an increased, 10 percent rating for laxity of the right temporomandibular joint.  Each increased rating was effective May 10, 2010.  Inasmuch as higher ratings for each disability are available before and after May 10, 2010, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized these issues as reflected on the title page.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  

This case was previously before the Board in February 2007 and April 2010, at which time the claims on appeal were remanded for additional development and due process considerations.  The case has been returned to the Board for appellate consideration.  

In April 2010, the Board denied entitlement an initial rating in excess of 20 percent for degenerative disc disease of the cervical spine and for a low back disability.  In May 2010, the Veteran filed new claims for increased ratings for his cervical spine and back disabilities.  There is no indication that these claims have yet been adjudicated.  Additionally, the Veteran is service-connected for residuals of left elbow strain.  There is evidence of nerve impairment affecting the left elbow, including a November 2009 record of private EMG testing which includes a finding of moderate to severe left more than right ulnar motor more than sensory neuropathy, at or near the elbow.  However, it is unclear whether this ulnar neuropathy was incurred during active military service or is related to the service-connected disability of residuals of left elbow strain. 

The issues of entitlement to service connection for ulnar neuropathy, to include as secondary to residuals of left elbow strain, entitlement to a rating in excess of 20 percent for a cervical spine disability, and entitlement to a rating in excess of 20 percent for a low back disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.  

2.  The Veteran is right-handed.  

3.  Since the effective date of the grant of service connection, carpal tunnel syndrome of the right hand has been manifested by numbness and tingling more nearly approximating moderate incomplete paralysis of the median nerve; symptoms approximating severe incomplete paralysis of the median nerve have not been shown.

4.  The Veteran's acromioclavicular joint separation of the left shoulder has been manifested by complaints of pain with flexion limited to no less than 100 degrees and abduction limited to no less than 95 degrees; there has been no evidence of dislocation or nonunion of the clavicle or scapula.  

5.  The Veteran's scar, status-post appendectomy, has been consistently described as well-healed and has not been shown to be tender or painful on examination, unstable, poorly nourished with repeated ulceration, exceed 144 square inches, to be deep or cause limited motion and exceed 6 square inches, or to result in limitation of function.

6.  Prior to May 6, 2010, the Veteran's left knee scar has been manifested by complaints of pain and has been tender on examination.  

7.  On VA scars examination on May 6, 2010, the Veteran's left knee scar was described as neither tender nor painful on examination; there is no evidence that this scar has resulted in functional impairment during the period in question.  

8.  The Veteran's left elbow disability has been manifested by pain; there has been no evidence of limitation of motion, flail joint, joint fracture, or nonunion or malunion of the radius or ulna.

9.  Prior to May 10, 2010, the Veteran's laxity of the right temporomandibular joint was manifested by inter-incisal opening limited to no less than 46 mm.; there was no evidence of lateral excursion to 4 mm. or less or malunion of the mandible with moderate displacement.  

10.  Since May 10, 2010, the Veteran's laxity of the right temporomandibular joint has been manifested by inter-incisal opening to 39 mm.; there has been no evidence of malunion of the mandible with severe displacement.  

11.  Prior to May 10, 2010, the Veteran's right ankle disability was manifested by complaints of pain with full range of motion.  

12.  Since May 10, 2010, the Veteran's right ankle disability has been manifested by dorsiflexion to 20 degrees and plantar flexion to 30 degrees.  


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the Veteran's favor, the criteria for an initial 30 percent rating for carpal tunnel syndrome of the right hand are met, effective August 1, 1998.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.69, 4.124a, Diagnostic Code 8515 (2011).  

2.  The criteria for an initial rating in excess of 30 percent for carpal tunnel syndrome of the right hand are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.69, 4.124a, Diagnostic Code 8515 (2011).  

3.  The criteria for an initial rating in excess of 10 percent for acromioclavicular joint separation of the left shoulder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.69, 4.71a, Diagnostic Codes 5201, 5203 (2011).  

4.  The criteria for an initial compensable rating for the service-connected appendectomy scar are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.31, 4.118, Diagnostic Codes 7803, 7804, 7805 (as in effect prior to August 30, 2002), Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (as in effect prior to October 23, 2008).  

5.  With resolution of all reasonable doubt in the Veteran's favor, the criteria for an initial 10 percent rating for a left knee scar are met during the period prior to May 6, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.69, 4.118, Diagnostic Code 7804 (as in effect prior to August 30, 2002), Diagnostic Code 7804 (as in effect prior to October 23, 2008).  

6.  The criteria for a compensable rating for the Veteran's left knee scar, from May 6, 2010, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.31, 4.118, Diagnostic Codes 7803, 7804, 7805 (as in effect prior to August 30, 2002), Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (as in effect prior to October 23, 2008)

7.  The criteria for an initial compensable rating for residuals of left elbow strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.31, 4.69, 4.71a, Diagnostic Codes 5206, 5207, 5209 (2011).  

8.  The criteria for an initial compensable rating for laxity of the right temporomandibular joint, prior to May 10, 2010, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.31, 4.150, Diagnostic Codes 9904, 9905 (2011).  

9.  The criteria for a rating in excess of 10 percent for laxity of the right temporomandibular joint, from May 10, 2010, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.31, 4.150, Diagnostic Codes 9904, 9905 (2011).  

10.  The criteria for an initial compensable rating for the service-connected right ankle sprain, prior to May 10, 2010, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.31, 4.71a, Diagnostic Code 5271 (2011).  

11.  With resolution of all reasonable doubt in the Veteran's favor, the criteria for a 10 percent rating for the service-connected right ankle sprain are met, effective May 10, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.31, 4.71a, Diagnostic Code 5271 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claims on appeal.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The Board notes that the claims for higher initial ratings for the service-connected disabilities on appeal are downstream issues, which were initiated by a notice of disagreement.  The United States Court of Appeals for Veterans Claims (Court) has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  

In any event, the Veteran was notified of the general provisions of the VCAA by the AMC in correspondence dated in March 2007.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims for higher initial ratings for the service-connected disabilities on appeal, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding VCAA.  Thereafter, the claims were reviewed and supplemental statements of the case were issued in September 2009 and July 2011.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of the appeal, the Court, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements apply to all elements of a claim.  Notice as to this matter was provided in March 2006 and March 2007.  

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims during the course of this appeal.  His service treatment records and VA and private treatment records have been obtained and associated with his claims file.  The Veteran has also been provided with VA examinations to assess the current nature of his service-connected disabilities.

The Board recognizes that, during a May 2010 VA scars examination, the examiner noted that the Veteran was followed at the Beaumont VA Outpatient Clinic (OPC) and his medical records were reviewed.  On VA joints examination a few days later in May 2010, the Veteran reported that he currently took Vicodin, Flexeril, and Meloxicam for all of his orthopedic complaints, including his spinal conditions.  The most recent VA treatment records currently associated with the claims file are dated in October 2008.  The aforementioned VA examination reports suggest that more recent VA treatment records may be available.  However, neither the Veteran nor his representative has specifically reported that the Veteran has received any treatment for the disabilities on appeal other than medication since October 2008.  Moreover, the Veteran has been afforded VA examinations to evaluate the current severity of each of the disabilities on appeal, to include in May and June 2010, which are responsive to the applicable rating criteria.  As such, the Board finds that the evidence of record is adequate to rate the disabilities on appeal and that a remand to obtain any more recent VA treatment records would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Similarly, the Board further notes that the May 2010 VA scars examination report reflects that photographs were taken of the Veteran's scars.  These photographs have not been associated with the claims file.  Nevertheless, the Veteran has been afforded VA examinations to evaluate his service-connected appendectomy and left knee scars which are responsive to the rating criteria.  There is no indication that photographs of these scars would change the outcome of the decisions herein as regards these claims.  As such, a remand to obtain copies of these photographs would also impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.


II. Factual Background and Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

A. Carpal Tunnel Syndrome of the Right Hand

In the June 1999 rating decision, the RO granted service connection and assigned an initial 10 percent rating for carpal tunnel syndrome of the right hand, pursuant to Diagnostic Code 8599-8515, effective August 1, 1998.  In the July 2011 rating decision, the AMC granted an increased, 30 percent rating for carpal tunnel syndrome of the right hand, pursuant to Diagnostic Code 8515, effective May 10, 2010, the date of the Veteran's most recent VA examination to evaluate this disability.  

The record reflects that the Veteran is right-handed.  As such, his carpal tunnel syndrome affects his major extremity.  See 38 C.F.R. § 4.69.  

Pursuant to Diagnostic Code 8515, incomplete paralysis of the median nerve affecting the major extremity that is mild, moderate, and severe warrants ratings of 10, 30, and 50 percent, respectively.  A 70 percent rating is warranted for complete paralysis of the median nerve of the major extremity, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.   38 C.F.R. § 4.124a, Diagnostic Code 8515. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a. 

Service treatment records reflect that, in February 1998, the Veteran complained of right hand numbness reminiscent of carpal tunnel syndrome; however, as he was able to tolerate the numbness, he deferred having an EMG/NCV.  

On VA general medical examination in March 1999, the Veteran reported that he was diagnosed with right carpal tunnel syndrome in 1996, which bothered him when driving or writing.  The examiner commented that the Veteran's multiple musculoskeletal conditions would be addressed by the orthopedic consultant.  
	
On VA joints examination in March 1999, the Veteran gave a history of being diagnosed with carpal tunnel syndrome in 1996.  He reported that he continued to have numbness through the median nerve distribution of the right hand when writing or driving.  On examination, Tinel's sign was positive at the right wrist, with diminished sensation through the median nerve distribution.  The pertinent diagnosis was history of carpal tunnel syndrome, right, minimally to moderately symptomatic.  

The Veteran was afforded another VA joints examination in June 2003.  Examination of the right wrist and hand was unremarkable, with full active range of motion.  There was a positive Tinel's sign over the median nerve distribution with reproduction of the Veteran's carpal tunnel symptoms.  X-ray of the right wrist was within normal limits.  The pertinent impression was carpal tunnel syndrome, right, moderate.  

The Veteran's right carpal tunnel syndrome was evaluated during VA joints examination in May 2006.  He denied the use of any splint, but described numbness in the second and third fingers with worse pain when writing, driving, or overusing the hand.  He denied any history of right hand weakness or fatigability.  Examination of the right wrist revealed dorsiflexion from 0 to 70 degrees and flexion from 0 to 80 degrees, with no painful motion.  Radial deviation was from 0 to 20 degrees and ulnar deviation was from 0 to 45 degrees.  Right wrist function was not additionally limited by weakness, fatigability, or lack of endurance.  There was no evidence of atrophy and right hand strength was adequate.  Tinel's sign was positive.  X-ray of the right wrist revealed mild cystic changes involving the carpal bone, with no acute fracture or dislocation, and no lithioblastic lesions.  The pertinent diagnosis was right hand carpal tunnel syndrome with mild to moderate symptomatology and no evidence of muscle weakness or muscle atrophy.  

Records of VA treatment dated from June 2005 to October 2008 include complaints regarding and treatment for right upper extremity pain.  In June 2007, the Veteran described neck pain radiating to the upper arms and hands, with some tingling.  The pertinent assessment was degenerative joint disease of the neck with radiculopathy.  A July 2008 record of VA treatment reflects that strength was five out of five in the upper extremities, sensation was intact bilaterally, and reflexes were 2+ in the upper extremities.  There was no weakness or numbness in the right upper extremity.  The pertinent diagnosis was right upper extremity pain possibly due to cervical radiculopathy.  During VA treatment in August 2008, the Veteran complained of chronic neck and right upper extremity pain.  Muscle strength was five out of five for all muscles in the bilateral upper extremities.  The pertinent diagnosis was mild right upper extremity pain and tingling, secondary to cervical radiculopathy versus carpal tunnel syndrome versus musculoskeletal etiology.  

On VA spine examination in June 2009, the Veteran described neck pain shooting down the right arm in the triceps area and into the lateral forearm, but not into the fingers.  On examination, motor function was five out of five in all muscle groups in the upper extremities and sensation was intact throughout.  Rotation and flexion of the neck to the left reproduced right arm symptoms.  

Private treatment records dated from November 2009 to March 2010 reflect that the Veteran underwent EMG testing in November 2009 because of a several year history of neck pain radiating down to both arms.  The EMG revealed moderate to severe right carpal tunnel syndrome, affecting the sensory and motor components of the median nerve.  

The Veteran's right carpal tunnel syndrome was most recently evaluated during VA joints examination in May 2010.  The Veteran reported that his hand fatigued and cramped with writing or any fine motor activity.  He also described numbness and tingling into the thumb, index, and middle fingers.  He reported that he had trouble opening bottles, tended to drop things, and had a sense of decreased strength in his hand.  The Veteran added that he sometimes had an occasional burning sensation in his fingers.  He denied having any treatment for his right carpal tunnel syndrome, but reported that his symptoms occasionally woke him up at night and his hands went to sleep while driving.  He added that he had a sense of weakness in his right hand grip, and had stopped riding his motorcycle because gripping the throttle caused so much numbness and tingling in the hands.  The Veteran stated that he had some intermittent difficulty at work secondary to his loss of grip, fatigue, and numbness and tingling in the hand.  The examiner noted that EMG and nerve conduction studies performed in November 2009 revealed moderate to severe right carpal tunnel syndrome, as well as minimal chronic C5-6-7 radiculopathies.  The Veteran reported that he had a cervical epidural steroid injection in February 2010, which provided a lot of relief as regards his neck symptoms, but did not really help his hands.  

On examination, there were positive Phalen and Tinel tests on the right.  There was mild atrophy of the thenar muscle, but relatively normal grip.  The examiner opined that the Veteran had moderate to moderately severe carpal tunnel syndrome on the right, and stated that he was a candidate for surgical release of the carpal tunnel to improve his symptoms.  The examiner concluded by stating that he would rate the Veteran's symptoms as moderate and added that, while the Veteran experienced some impairment in occupational function due to fatigue and loss of grip, he was able to continue working.  

The Board notes that, in addition to carpal tunnel syndrome of the right hand, the medical evidence reflects diagnoses cervical radiculopathy affecting the right upper extremity.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  However, as the medical evidence currently of record does not specifically distinguish between symptoms attributable to the Veteran's service-connected carpal tunnel syndrome of the right hand and those attributable to cervical radiculopathy, all of the right hand and wrist symptomatology will be considered related to his service-connected carpal tunnel syndrome of the right hand.  See Mittleider, 11 Vet. App. 181.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the aforementioned evidence reflects that the Veteran's carpal tunnel syndrome of the right hand has more nearly approximated moderate incomplete paralysis of the median nerve of the major extremity since the effective date of the grant of service connection.  

In this regard, the Veteran has repeatedly described numbness in the right hand, and Tinel's sign has consistently been positive on examination.  A positive Tinel's sign indicates a partial lesion or the beginning of regeneration of the nerve.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28TH Ed. 1994) at 1527.  The VA joints examiner who evaluated the Veteran in March 1999 rendered a diagnosis of carpal tunnel syndrome, right, minimally to moderately symptomatic.  The VA joints examiner who evaluated the Veteran in June 2003 diagnosed carpal tunnel syndrome, right, moderate.  On VA joints examination in May 2006, the Veteran was diagnosed with right hand carpal tunnel syndrome with mild to moderate symptomatology.  Although the Veteran's right upper extremity pain and tingling was described as mild during VA treatment in August 2008, the November 2009 EMG revealed moderate to severe right carpal tunnel syndrome, affecting the sensory and motor components of the median nerve.  Most recently, the May 2010 VA joints examiner described the Veteran's symptoms of carpal tunnel syndrome of the right hand as moderate.  

Considering the above-discussed findings of the VA examiners, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the criteria for an initial 30 percent rating for carpal tunnel syndrome of the right hand are met, effective August 1, 1998.  

However, the Board finds that the Veteran's carpal tunnel syndrome of the right hand does not warrant a rating in excess of 30 percent at any point since the effective date of the grant of service connection.  

In this regard, the Board has carefully considered the fact that the November 2009 EMG revealed moderate to severe right carpal tunnel syndrome.  However, the May 2010 VA joints examiner, who reviewed the report of the November 2009 EMG testing and examined the Veteran, opined that the Veteran had moderate to moderately severe right hand carpal tunnel syndrome, and then went on to specifically state that he would rate the Veteran's symptoms as moderate.  This VA examiner added that while the Veteran experienced some impairment in occupational function due to fatigue and loss of grip, he was able to continue working.  Moreover, during VA joints examination in May 2006, the Veteran specifically denied any history of right hand weakness or fatigability and the VA examiner noted that there was no evidence of atrophy and right hand strength was adequate.  During VA treatment in July 2008, strength was five out of five in the upper extremities, sensation was intact bilaterally, reflexes were 2+, and no weakness or numbness was noted.  Most recently, on VA joints examination in May 2010, despite having mild atrophy of the thenar muscle, the Veteran's right hand grip was described as relatively normal.  

Accordingly, the medical evidence of record simply does not demonstrate that the Veteran's carpal tunnel syndrome of the right hand more nearly approximates severe incomplete paralysis of the median nerve.  As such, an initial rating in excess of 30 percent pursuant to Diagnostic Code 8515 is not warranted.  

Under these circumstances, the Board finds that the criteria for assignment of an initial 30 percent, but no higher, rating for carpal tunnel syndrome of the right hand are met.  

B.  Acromioclavicular Joint Separation of the Left Shoulder

In the June 1999 rating decision, the RO granted service connection and assigned an initial 10 percent rating for acromioclavicular joint separation of the left shoulder, pursuant to Diagnostic Code 5299-5203, effective August 1, 1998.  

As indicated above, the record reflects that the Veteran is right-handed.  As such, his left shoulder disability affects his minor extremity.  See 38 C.F.R. § 4.69.  

Pursuant to Diagnostic Code 5203, a 10 percent rating is warranted for malunion of the clavicle or scapula of the minor extremity.  A 10 percent rating is also warranted for nonunion of the clavicle or scapula of the minor extremity without loose movement.  Nonunion of the clavicle or scapula of the minor extremity with loose movement or dislocation of the clavicle or scapula of the minor extremity warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  

Normal range of motion of the shoulder is from 0 to 180 degrees on flexion and abduction, and 0 to 90 degrees on internal and external rotation.  38 C.F.R. § 4.71, Plate I.

Pursuant to Diagnostic Code 5201, limitation of motion of the minor arm at shoulder level or midway between the side and shoulder level warrants a 20 percent rating.  Limitation of motion of the minor arm to 25 degrees from the side warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

On VA general medical examination in March 1999, the Veteran reported suffering a left shoulder injury in a 1981 parachute jump.  As regards his current complaints, the Veteran described popping and cracking in the left shoulder on certain motions.  The examiner commented that the Veteran's multiple musculoskeletal conditions would be addressed by the orthopedic consultant.  

On VA joints examination in March 1999, the Veteran gave a history of sustaining a left acromioclavicular joint separation in a 1981 parachute injury.  He reported that he continued to have pain with elevation of the forearm, although the pain was localized to the acromioclavicular joint.  On examination, range of motion of the left shoulder was normal, with negative impingement sign and negative supraspinatus sign.  There was tenderness to palpation over the acromioclavicular joint, worse with adduction.  Shoulder X-ray revealed no bony or joint abnormality, and there were no soft tissue calcifications.  The pertinent diagnosis was acromioclavicular joint separation with degenerative change, left shoulder, moderately symptomatic.  

The Veteran was afforded another VA joints examination in June 2003.  He described left shoulder pain with overhead activity.  He localized his symptoms to the anterior shoulder.  On examination, the left shoulder had full active motion.  There was a positive impingement sign and a negative supraspinatus sign.  There was tenderness to palpation over the greater tuberosity, but no instability was noted.  X-ray of the left shoulder revealed no significant bone or joint space abnormality.  The pertinent impression was left shoulder rotator cuff tendonitis, mild to moderate.  

The Veteran's left shoulder disability was again evaluated during VA joints examination in May 2006.  He described pain, weakness, and stiffness, but denied swelling, instability, locking, and fatigability.  He reported that his left shoulder pain was aggravated by overhead activities and lifting.  He described mild functional impairment during flare-ups, but noted that medications helped to alleviate his pain.  The Veteran denied subluxation, dislocation, or inflammatory arthritis.  Examination of the left shoulder revealed full range of motion, with forward flexion from 0 to 180 degrees, with pain starting at 150 degrees.  Shoulder abduction was from 0 to 180 degrees.  Internal and external rotation were each from 0 to 90 degrees, with pain starting at 70 degrees of internal rotation after repetitive testing.  There was minimal tenderness to palpation over the acromioclavicular joint.  Impingement and supraspinatus signs were negative.  No instability was noted.  Joint function of the left shoulder was not additionally limited by weakness, fatigability, or lack of endurance.  X-ray of the left shoulder revealed no fracture or dislocation and no evidence of acromioclavicular joint separation.  The pertinent diagnosis was left shoulder acromioclavicular joint separation by history.  The examiner commented that the Veteran had well-preserved range of motion, although joint function was additionally limited by pain following repetitive testing, with pain starting at 150 degrees.  He added that he could not assess any additional loss of motion in degrees without mere speculation as the Veteran reported moderate flare-ups with left shoulder use, and, on examination, the Veteran had adequate range of motion with minimal pain after repetitive testing.  

The Veteran's left shoulder disability was most recently evaluated during VA joints examination in May 2010.  The Veteran reported that he could not throw anything, and any quick movement or overhead activity would produce pain and popping in his shoulder.  He added that he had no problem lifting in front of him, as long as it was below shoulder level.  He stated that he occasionally woke up if he rolled onto his left shoulder, but he denied any weakness.  He reported that he was currently taking medications which helped somewhat, and denied any flare-ups or incapacitating events.  He stated that his left shoulder did not produce any limitations on working so long as he worked below shoulder level.  

Examination revealed tenderness to palpation of the acromioclavicular joint and the bicipital groove with a positive impingement sign.  Active range of motion testing revealed extension from 0 to 100 degrees, abduction from 0 to 95 degrees, and internal and external rotation each to 90 degrees.  There was pain at the endpoints of extension and abduction, but not with internal or external rotation.  There was no increased pain, fatigue, weakness, or incoordination with repetitive motion.  Motor function was five out of five in all muscle groups and the shoulder was stable to anterior and posterior shift.  There was a negative Sulcus sign.  X-rays of the left shoulder revealed no evidence of acute fracture or dislocation.  There was mild acromioclavicular joint arthrosis, and the glenohumeral joint was unremarkable.  The diagnosis was acromioclavicular joint arthritis and positive impingement sign.  

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that assignment of an initial rating in excess of 10 percent for the service-connected left shoulder disability is not warranted.  

In this regard, there is simply no evidence of nonunion of the clavicle or scapula with loose movement, nor is there any evidence of dislocation of the clavicle or scapula.  Rather, the Veteran himself denied dislocation of the left shoulder on VA joints examination in May 2006 and X-ray was negative for dislocation.  X-ray was again negative for dislocation in May 2010.  Further, no instability was noted on VA joints examination in June 2003, and the left shoulder was stable to anterior and posterior shift on VA joints examination in May 2010.  As such, an initial rating in excess of 10 percent, pursuant to Diagnostic Code 5203 is not warranted.  

The pertinent medical evidence of record also does not show that the Veteran experiences limitation of motion of his left arm to shoulder level.  Rather, left shoulder range of motion was normal on VA examination in March 1999.  The Veteran was found to have full active range of motion in the left shoulder on VA joints examination in June 2003.  The Veteran himself described only mild functional impairment during flare-ups on VA joints examination in May 2006, at which time examination again revealed full range of motion.  Most recently, during the May 2010 VA joints examination, the Veteran himself reported that he had no problem lifting in front of him as long as it was below shoulder level.  While extension and abduction were limited on examination, the Veteran retained range of motion above shoulder level.  Thus, an initial rating in excess of 10 percent, pursuant to Diagnostic Code 5201, is not warranted.  

In reaching the above-noted conclusion, the Board has, consistent with DeLuca, considered the Veteran's functional loss due pain and other factors set forth in 38 C.F.R. §§ 4.40  and 4.45; however, the pertinent medical evidence reflects that the assigned 10 percent rating properly compensates the Veteran for the extent of any such loss.  In this regard, while the Veteran had pain starting at 150 degrees of flexion and at 70 degrees of internal rotation on VA joints examination in May 2006, he retained pain-free range of motion to above shoulder level and the examiner specifically commented that joint function was not additionally limited by weakness, fatigability, or lack of endurance.  This examiner specifically added that the Veteran had adequate range of motion with minimal pain after repetitive testing.  More recently, while there was pain at the endpoints of extension and abduction on VA joints examination in May 2010, the Veteran nevertheless retained left arm motion to above shoulder level.  This VA examiner commented that there was no increased, pain, fatigue, weakness, or incoordination with repetitive motion.  Significantly, the Court has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.  

Based on the foregoing, the Board finds that the medical evidence simply does not reflect that the Veteran's functional impairment has been so disabling as to effectively result in limitation of motion of the arm at shoulder level, as required for assignment of a higher rating under Diagnostic Code 5201. 

Moreover, the Board has considered the X-ray evidence of acromioclavicular joint arthrosis on X-ray in May 2010.  Given the Veteran's noncompensable limitation of motion of the left arm, pain, as evidenced on VA examination in May 2006 and May 2010, a 10 percent rating for the left shoulder, the maximum rating for a single, major joint, is assignable under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The Board points out that the 10 percent rating assigned for the left shoulder disability in this case, is consistent with the provisions of 38 C.F.R. §§ 4.40 and 4.45, DeLuca, as well as the intention of the rating schedule, to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  However, no higher rating is assignable during the period in question.  

The Board further notes that, when a Veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  However, the evaluation of the same disability or the same manifestations of a disability under various diagnoses constitutes pyramiding and is prohibited.  38 C.F.R. § 4.14.  Despite the X-ray evidence of left shoulder arthrosis, the Veteran does not have two wholly separate impairments of the left shoulder; rather, the 10 percent rating currently assigned contemplates symptomatology that is not separate and distinct from that contemplated under the diagnostic codes for rating arthritis and limitation of motion.  As such, the Board finds that a separate rating for arthritis is not warranted. 

Moreover, no other diagnostic code provides a basis for assignment of an initial rating in excess of 10 percent for the Veteran's left shoulder disability.  In this regard, it is neither contended nor shown that the Veteran's service-connected left shoulder disability involves ankylosis of the scapulohumeral articulation or other impairment of the humerus.  As such, consideration of the disability under Diagnostic Codes 5200 and 5202, respectively, is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202.  

Under these circumstances, the Board finds that the criteria for assignment of an initial rating in excess of 10 percent for acromioclavicular joint separation of the left shoulder are not met.  

C.  Scars

In the June 1999 rating decision, the RO granted service connection and assigned initial, noncompensable (0 percent) ratings for an appendectomy scar and a left knee scar, pursuant to Diagnostic Code 7805 and Diagnostic Code 5299-7805, respectively.  Each grant of service connection was effective August 1, 1998.  As in effect at that time, Diagnostic Code 7805 indicated that scars were to be rated on limitation of function of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).  The rating criteria in effect at that time also provided for 10 percent ratings for superficial scars which were poorly nourished with repeated ulceration and for superficial scars which were tender and painful on objective demonstration, pursuant to Diagnostic Codes 7803 and 7804, respectively.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2002).  

During the course of the Veteran's appeal, the regulations for rating disabilities of the skin were revised effective August 30, 2002.  See 67 Fed. Reg. 49,596 (July 31, 2002).  Under the revised criteria, 10 percent ratings are assigned for scars, not affecting the head, face, or neck, that (1) are deep or cause limited motion and cover an area exceeding 6 square inches (39 sq. cm.) (a deep scar is one associated with underlying soft tissue damage); (2) are superficial, do not cause limited motion, and cover an area of 144 square inches or greater (a superficial scar is one not associated with underlying soft tissue damage); (3) are superficial and unstable (an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar); or (4) are superficial and painful on examination.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804 (2008).  Diagnostic Code 7805 remained unchanged.   

The rating criteria for scars were amended again during the course of this appeal, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (September 23, 2008) (presently codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2011)).  Nevertheless, the revised criteria only apply to claims filed on or after October 23, 2008, and to those claims where a request for consideration of the new criteria has been received.  See 73 Fed. Reg. 54,708.  As the Veteran's claim was filed prior to the effective date of the revised criteria, and the Veteran has not requested consideration of his claims under the revised criteria, those criteria are not for application.

Where a law or regulation changes after the claim has been filed, but before the administrative or judicial process has been concluded, the version most favorable to the veteran applies unless Congress provided otherwise or permitted VA to do otherwise and VA did so.  See VAOGCPREC 7-2003.  The Board will therefore evaluate the Veteran's scars under both the rating criteria in effect prior to August 30, 2002, an as amended that date, keeping in mind that the revised criteria may not be applied to any time period before the effective date of the change.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

Appendectomy Scar

Service treatment records reflect that the Veteran had an appendectomy in June 1976.  On VA general medical examination in March 1999, the examiner noted a well-healed appendectomy scar.  The Veteran reported intermittent pain in the area of the scar.  The examiner noted that the Veteran had had a perforated appendix and, therefore, he probably had some adhesions in the area. 

The Veteran underwent a VA scars examination in January 2005.  He reported that his appendectomy scar was occasionally pruritic when rubbed or irritated by his underwear or waistband.  He denied any treatment other than applying Lubriderm in the evening.  On examination, the scar, located on the right lower quadrant of the abdomen, measured 6.5 cm. by 0.3 cm.  There was no pain on the scar on examination, nor was there any adherence to underlying tissue.  The scar had a smooth texture and was not irregular, atrophic, shiny, or scaly.  There was no ulceration or skin breakdown, nor was there any elevation or depression of the scar on palpation.  The scar was described as superficial, as opposed to deep, and the examiner commented that there was no associated inflammation, edema, or keloid formation.  The scar was diffusely hypopigmented, and there was no induration or inflexibility of the scar.  

The Veteran was afforded another VA scars examination in May 2006.  He described this scar as occasionally pruritic when rubbed or irritated by a waist band.  He reiterated that there was no treatment for this scar other than the application of cream.  He denied any open area or infection in regard to his appendectomy scar.  On examination, the scar was 7 cm. long and 2 mm. wide at its widest part.  The examiner described this scar as very well-healed and commented that, at one point, he could not differentiate the scar from the crease in the abdomen from the underwear line.  There was no pain to palpation, nor was there any adherence to the underlying tissue.  The texture of the skin was regular and there was no atrophy.  There were no signs of any loss of covering of the skin, nor were there any ulcerations, breakdowns in the skin, keloid formation, or induration.  There was no elevation or depression nor was there any sign of underlying soft tissue damage.  There was no inflammation, and the scar was described as very slightly hypopigmented.  The pertinent assessment was benign appearing abdominal scar, status post appendectomy.  

The Veteran's appendectomy scar was most recently evaluated on VA scars examination in May 2010.  The Veteran denied any skin breakdown over the scar, pain, or ulceration.  On examination, the scar was described as well-healed and barely visible, measuring approximately 5 cm. by 0.3 cm. on the right lower abdomen.  There was no tenderness, adhesion, scar tissue, or sign of infection.  The examiner noted that the scar was not painful, had no signs of skin breakdown, and was superficial.  The examiner added that the scar had no inflammation, edema, keloid formation, or disabling effects.  She further noted that the scar did not cause any functional impairment or impact on physical and sedentary occupations.  The examiner noted that the Veteran was employed full-time as a maintenance supervisor, and his scar had no significant effects on his occupation or usual daily activities.  

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that assignment of an initial compensable for the service-connected appendectomy scar is not warranted.  

In this regard, there is simply no medical evidence indicating that this scar has resulted in limitation of function; rather, the May 2010 VA scars examiner specifically opined that the Veteran's scar did not cause any functional impairment.  Thus, the criteria for an initial compensable rating pursuant to Diagnostic Code 7805 are not met.  

The evidence also does not reflect that the Veteran's appendectomy scar is poorly nourished, with repeated ulceration.  Rather, the scar has been consistently described as well-healed, and the January 2005, May 2006, and May 2010 VA scars examiners each specifically noted that there was no ulceration as regards the appendectomy scar.  Thus, an initial compensable rating pursuant to Diagnostic Code 7803, as in effect prior to August 30, 2002, is not warranted.  

This scar has also not been shown to be tender or painful on examination.  In this regard, despite his report of intermittent pain in the area of the scar on VA examination in March 1999, he described this scar as only occasionally pruritic when rubbed or irritated on VA examination in January 2005 and May 2006.  There was no pain on examination of the scar on either of those dates.  Most recently, on VA scars examination in May 2010, the Veteran himself denied any pain related to his appendectomy scar and the examiner noted that there was no tenderness and the scar was not painful.  Thus, an initial compensable rating pursuant to Diagnostic Code 7804, as in effect prior to and as revised August 30, 2002, is not warranted.  

The evidence of record dated since August 30, 2002, also does not demonstrate that the Veteran's appendectomy scar is deep or causes limited motion and exceeds an area of 6 square inches, has an area of 144 square inches, or is unstable.  Rather, the scar, which has been consistently described as superficial, measured 6.5 cm. by 0.3 cm. in January 2005, 7 cm. by 2 mm. in May 2006, and 5 cm. by 0.3 cm. in May 2010.  The January 2005, May 2006, and May 2010 VA examiners each noted that there was no skin breakdown.  Thus, the criteria for an initial compensable rating pursuant to Diagnostic Codes 7801, 7802, and 7803, as revised August 30, 2002, are not met.  

Under these circumstances, the Board finds that the criteria for assignment of an initial compensable rating for the Veteran's appendectomy scar are not met.  

Left Knee Scar - Prior to May 6, 2010

On VA general medical examination in March 1999, the Veteran gave a history of injuring his left knee in a 1981 parachute jump.  He described a left knee laceration which did not require sutures, although he was issued a left knee brace.  As regards current complaints, the Veteran described pain in the left knee on prolonged standing and walking.  The examiner commented that the Veteran's multiple musculoskeletal conditions would be addressed by the orthopedic consultant.  

On VA joints examination in March 1999, the Veteran reported that he sustained a laceration to the left knee in a 1981 parachute jump.  He reported that this laceration was left open and allowed to heal secondarily.  He reported that he continued to experience occasional pain over the anteromedial aspect of the left knee.  Examination of the left knee revealed a healed scar over the proximal medial aspect of the tibial plateau.  Range of motion was normal with no evidence of instability or meniscal signs.  The pertinent diagnosis was history of left knee laceration, minimally symptomatic.  

The Veteran was afforded another VA joints examination in June 2003.  At that time, he reported that his left knee scar remained painful.  Examination revealed a 2 cm. by 3 cm. retracted circular scar over the medial aspect of the left knee tibial plateau.  The scar was described as tender to touch.  The pertinent impression was history of scar, left knee, with mild tenderness.  

The Veteran's left knee scar was evaluated during a VA scars examination in May 2006.  He reported that his left knee scar was often tender and occasionally dried out.  He added that he needed to keep his scar covered with a pad because kneeling at work put pressure on the area, causing pain.  The examiner asked the Veteran if he could differentiate the pain in the scar from the pain in the knee, and the Veteran responded that he was able to tell the difference, and the pain when he was kneeling was often scar pain.  He denied the scar opening or becoming infected.  Examination revealed a 2 cm. round scar which was hypopigmented in the center with no keloids or tenderness.  The scar was not adhered to underlying skin.  The examiner noted that, while there was no pain on examination, there did appear to be a depression of the scar as compared to the normal contour of the knee, although this was very minimal.  There was no scaling and the scar was not shiny.  There was no evidence of any skin loss over the scar, nor were there any signs of ulceration or breakdown.  There was no inflexibility, nor was there any limitation of motion resulting from the scar.  The pertinent assessment was benign appearing left knee scar from trauma.  

The Veteran's left knee scar was again evaluated during VA joints examination in May 2006.  He described his scar as mildly painful.  The pertinent diagnosis was history of scar on the left knee with mild tenderness.  The examiner commented that there was a well-healed left knee scar which measured 2 cm. by 3 cm.  This scar was noted to be slightly tender to touch, but there was no limitation of motion related to the scar.  

Considering the pertinent evidence of record in light of the noted legal authority above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the record presents a basis to award an initial 10 percent rating for the service-connected left knee scar, prior to May 6, 2010.  

In this regard, although the left knee scar was described as minimally symptomatic on VA joints examination in March 1999, the Veteran did report occasional pain over the anteromedial aspect of the left knee.  The Veteran described his left knee scar as painful on VA joints examination in June 2003, and the examiner described the scar as tender to touch.  Although there was no tenderness or pain on examination of the left knee scar on VA scars examination in May 2006, on VA joints examination a few days later, the Veteran described his left knee scar as mildly painful, and the examiner noted that the scar was slightly tender to touch.  

The Board notes that the Veteran is competent to report symptoms of pain.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91-93 (1995).  In addition to his descriptions of the left knee scar as painful during the period in question, there is evidence that the scar was tender on examination, as reflected on VA joints examination in June 2003 and May 2006.  These VA examination reports do not specifically address pain on examination.  Resolving all doubt in the Veteran's favor, the Board finds that a scar that is tender would also be painful, including on examination.  Thus, pursuant to Diagnostic Code 7804, as in effect prior to and as revised August 30, 2002, an initial 10 percent rating for the service-connected left knee scar is warranted.

A rating in excess of 10 percent is not warranted based on limitation of function; rather, the May 2006 VA scars examiner and VA joints examiner each noted that there was no limitation of motion resulting from the left knee scar.  Additionally, none of the evidence during the period in question reflects that the left knee scar is deep and has an area exceeding 12 square inches.  Thus, an initial rating in excess of 10 percent, prior to May 6, 2010, is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7805 (as in effect prior to October 23, 2008).  

Under these circumstances, the Board finds that the criteria for assignment of an initial 10 percent, but no higher, rating for the Veteran's left knee scar, prior to May 6, 2010, are met.  

Left Knee Scar - From May 6, 2010

The Veteran's left knee scar was most recently evaluated on VA scars examination on May 6, 2010.  The Veteran complained of left knee pain and stated that his scar was sensitive if rubbed.  On examination, the scar was described as barely visible, measuring approximately 2.5 cm. by 1.5 cm. on the medial aspect below the left knee.  There was no tenderness, adhesion, scar tissue, or sign of infection.  The examiner noted that the scar was not painful, had no signs of skin breakdown, and was superficial.  The examiner added that the scar had no inflammation, edema, keloid formation, or disabling effects.  She further noted that the scar did not cause any functional impairment or impact on physical and sedentary occupations.  The examiner noted that the Veteran was employed full-time as a maintenance supervisor, and his scar had no significant effects on his occupation or usual daily activities.  

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that assignment of a compensable rating for the service-connected left knee scar, from May 6, 2010, is not warranted.  

In this regard, there is simply no medical evidence indicating that this scar has resulted in limitation of function; rather, the May 2010 VA scars examiner specifically opined that the Veteran's scar did not cause any functional impairment.  Thus, the criteria for a compensable rating pursuant to Diagnostic Code 7805 are not met.  

The evidence during the period in question also does not reflect that the Veteran's left knee scar is poorly nourished, with repeated ulceration.  Rather, the May 2010 VA scars examiner noted that there were no signs of skin breakdown as regards the left knee scar.  Thus, an initial compensable rating pursuant to Diagnostic Code 7803, as in effect prior to August 30, 2002, is not warranted.  

This scar has also not been shown to be tender or painful on examination during the period in question.  In this regard, despite the Veteran's report of left knee pain and his description of his left knee scar as sensitive if rubbed, the May 2010 VA scars examiner found that there was no tenderness of the left knee scar on examination, and added that this scar was not painful.  Thus, an initial compensable rating pursuant to Diagnostic Code 7804, as in effect prior to and as revised August 30, 2002, is not warranted.  

The pertinent evidence, also does not demonstrate that the Veteran's left knee scar is deep or causes limited motion and exceeds an area of 6 square inches, has an area of 144 square inches, or is unstable.  Rather, the scar was described as superficial and measuring 2.5 cm. by 1.5 cm. with no signs of skin breakdown on VA scars examination in May 2010.  Thus, the criteria for a compensable rating pursuant to Diagnostic Codes 7801, 7802, and 7803, as revised August 30, 2002, are not met.  

Under these circumstances, the Board finds that the criteria for assignment of a compensable rating for the Veteran's left knee scar, from May 6, 2010, are not met.  

D.  Left Elbow

In the June 1999 rating decision, the RO granted service connection and assigned an initial noncompensable (0 percent) rating for residuals of left elbow strain, pursuant to Diagnostic Code 5299-5209, effective August 1, 1998.  

As indicated above, the record reflects that the Veteran is right-handed.  As such, his left elbow disability affects his minor extremity.  See 38 C.F.R. § 4.69.  

Pursuant to Diagnostic Code 5209, a 20 percent rating is warranted for joint fracture of the minor elbow with marked cubitus varus or cubitus valgus deformity or with ununited fracture of the head of the radius.  A 50 percent rating is warranted for flail joint of the minor elbow.  38 C.F.R. § 4.71a, Diagnostic Code 5209.  

The rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

Normal range of motion of the elbow is from 0 degrees on extension to 145 degrees on flexion with pronation to 80 degrees and supination to 85 degrees.  38 C.F.R. § 4.71a, Plate I.

As noted above, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

On VA joints examination in March 1999, the Veteran gave a history of having a severe sprain of the left elbow following a 1981 parachute jump.  He reported that this sprain subsequently resolved, and he only experienced occasional soreness in the elbow, primarily with push-ups.  Examination of the left elbow revealed full range of motion in flexion, extension, pronation, and supination, with no evidence of crepitation.  X-ray of the elbow revealed no bony or joint abnormality.  The pertinent diagnosis was history of left elbow strain, minimally symptomatic.  

During VA treatment in October 2001, the Veteran described left elbow pain for two to three months, sometimes radiating down the left arm and associated with making a fist.  On examination, there was tenderness to palpation at the left lateral epicondyle, with full range of motion of the elbow joint.  The pertinent assessment was elbow pain consistent with lateral epicondylitis and evidence of some ulnar nerve impingement.  An elbow band was ordered to stabilize the joint.  During VA treatment in November 2001, the Veteran complained of left lateral elbow pain which was worse with activity.  Examination revealed left elbow pain just distal to the lateral epicondyle, exacerbated with forced supination.  The pertinent assessment was left tennis elbow.  

The Veteran was afforded another VA joints examination in June 2003.  He reported that he continued to experience intermittent symptoms in his left elbow with strenuous activity, and described numbness and tingling in the left fourth and fifth fingers.  Examination revealed full active range of motion of the left elbow.  There was a positive Tinel's sign over the cubital tunnel with reproduction of the Veteran's symptoms.  X-ray of the left elbow was within normal limits.  The pertinent impression was cubital tunnel syndrome, left, mild.  

The Veteran's left elbow was again evaluated during VA joints examination in May 2006.  He described pain and weakness in the left elbow, but denied fatigability, lack of endurance, instability, swelling, heat, or redness.  He added that his left elbow condition was aggravated by lifting.  Examination of the left elbow revealed full range of motion with no pain or tenderness.  Flexion was from 0 to 145 degrees with full extension.  Joint function of the left elbow was not additionally limited by pain, weakness, fatigability, or lack of endurance.  X-ray of the left elbow revealed no acute fracture or dislocation and the joint spaces were preserved.  The pertinent diagnosis was history of left elbow strain with normal X-ray findings, adequate and full range of motion.  The examiner added that left elbow joint function was not additionally limited by any factors as indicated on examination, and he could not assess any additional loss of motion in degrees without mere speculation.  

Private treatment records dated from November 2009 to March 2010 reflect that the Veteran underwent EMG testing in November 2009 because of a several year history of neck pain radiating down to both arms.  The EMG revealed moderate to severe left more than right ulnar motor more than sensory neuropathy, at or near the elbow.  

The Veteran's left elbow disability was most recently evaluated during VA joints examination in May 2010.  The Veteran reported no real change to his left elbow symptoms.  He described some aching off and on, with no flare-ups or incapacitating events.  He reported that his left elbow was currently asymptomatic.  Examination of the left elbow revealed mild tenderness to palpation over the lateral epicondyle consistent with mild epicondylitis.  Range of motion was from 0 to 145 degrees.  There was no pain, fatigue, weakness, or incoordination with repetitive motion.  Neurovascular and sensory examinations were intact.  The diagnosis was mild recurrent lateral epicondylitis of the left elbow, currently asymptomatic.  

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that assignment of an initial compensable rating for the service-connected left elbow disability is not warranted.

In this regard, there is simply no medical evidence reflecting that the left elbow disability has been manifested by a fracture with marked cubitus varus or cubitus valgus deformity, an ununited fracture of the head of the radius, or flail joint. Rather, on VA joints examination in March 1999, the Veteran gave a history of having a sprain (as opposed to a fracture) of his left elbow during service, and reported that this sprain had resolved.  X-ray at that time revealed no bony or joint abnormality.  X-ray of the left elbow was again within normal limits on VA joints examination in June 2003.  A May 2006 X-ray of the left elbow revealed no acute fracture or dislocation and the joint spaces were described as preserved.   Based on the foregoing, an initial compensable rating, pursuant to Diagnostic Code 5209 is not warranted.  

The Board notes that Diagnostic Codes 5206 and 5207 provide for ratings ranging from 10 to 40 percent based on varying degrees of limitation of flexion and extension of the minor forearm.  Diagnostic Code 5208 provides a 20 percent rating for limitation of motion of the minor forearm with flexion limited to 100 degrees and extension limited to 45 degrees.  However, the medical evidence simply does not indicate any limitation in flexion or extension.  Rather, right forearm flexion and extension were full on VA joints examinations in March 1999, June 2003, May 2006, and May 2010, and during VA treatment in October 2001.  Accordingly, an initial compensable rating pursuant to the aforementioned diagnostic codes evaluating limitation of motion of the forearm is not warranted.  

The Board has considered that Diagnostic Code 5213 provides for compensable ratings for impairment of supination and pronation; however, there is simply no evidence of such impairment as regards the service-connected left elbow disability.  In this regard, supination and pronation were full on VA joints examination in March 1999, and left elbow range of motion was described as full during VA treatment in October 2001 and on VA joints examination in June 2003.  The Board recognizes that supination and pronation were not specifically measured on VA joints examinations in May 2006 and May 2010.  The Board is also mindful of the duty to provide an adequate examination if one is undertaken.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  However, in this case, neither the Veteran nor his representative has alleged any impairment in supination or pronation; rather, both the Veteran and the VA examiner described the service-connected left elbow disability as asymptomatic on VA joints examination in May 2010.  The Board finds that the numerous VA examination reports of record are adequate to evaluate the service-connected disability, and, in the absence of any indication of impairment in supination or pronation, remand for an additional VA examination is not warranted.  

Consistent with DeLuca, the Board has considered the Veteran's functional impairment due to pain and other factors set forth in 38 C.F.R. §§ 4.40  and 4.45.  While the Veteran complained of left elbow pain and weakness on VA joints examination in May 2006, he denied fatigability and lack of endurance.  As indicated above, flexion and extension were full, and the examiner commented that joint function was not additionally limited by pain, weakness, fatigability, or lack of endurance.  Most recently, the Veteran himself denied flare-ups and described his left elbow as asymptomatic on VA joints examination in May 2010.  At that time, he again had full extension and flexion, and there was no pain, fatigue, weakness, or incoordination with repetitive motion.

The Board recognizes that the Veteran is competent to describe pain as regards his left elbow disability, and finds his reports of pain to be credible; however, as discussed above, the Court has held that pain itself does not rise to the level of functional loss.  Mitchell, 25 Vet. App. at 38.  Based on the foregoing, the Board finds that the medical evidence simply does not reflect that the Veteran has functional impairment associated with his service-connected left elbow disability which is so disabling as to effectively result in limitation of motion as required for assignment of an initial compensable rating.  

Moreover, no other diagnostic code provides a basis for assignment of an initial compensable rating for the Veteran's left elbow disability.  In this regard, it is neither contended nor shown that the Veteran's service-connected left elbow disability involves ankylosis or malunion or nonunion of the radius or ulna.  As such, consideration of the disability under Diagnostic Codes 5205, 5210, 5211, and 5212, is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5205, 5210, 5211, 5212.
 
As a final matter, the Board notes the findings regarding nerve impairment regarding the left elbow, to include findings of ulnar neuropathy.  As noted in the introduction, it is unclear whether this ulnar neuropathy was incurred during active military service or is related to the service-connected disability of residuals of left elbow strain.  As such, as stated in the introduction, the claim for service connection for ulnar neuropathy, to include as secondary to residuals of left elbow strain, is being referred to the AOJ for appropriate action.  The Board, therefore, will not address the neurological symptoms regarding the left elbow disability herein.  

Under these circumstances, the Board finds that the criteria for assignment of an initial compensable rating for the Veteran's left elbow disability are not met.  

E.  Laxity of the Right Temporomandibular Joint

In the June 1999 rating decision, the RO granted service connection and assigned an initial noncompensable (0 percent) rating for laxity of the right temporomandibular joint, pursuant to Diagnostic Code 9904, effective August 1, 1998.  In the July 2011 rating decision, the AMC granted an increased, 10 percent rating for laxity of the right temporomandibular joint, pursuant to Diagnostic Code 9905, effective May 10, 2010, reportedly the date of a VA examination evaluating this disability.  [The Board notes parenthetically that the VA examination evaluating this disability was actually completed on June 1, 2010.]

Diagnostic Code 9904 provides ratings of 0, 10, and 20 percent for malunion of the mandible with displacement which is slight, moderate, and severe, respectively.  38 C.F.R. § 4.150, Diagnostic Code 9904.  A note to this diagnostic code indicates that rating is dependent upon the degree of motion and relative loss of masticatory function.  

Diagnostic Code 9905 provides 10 percent ratings for lateral excursion from 0 to 4 mm. or for inter-incisal range of motion from 31 to 40 mm.  Ratings of 20, 30, and 40 percent are warranted for inter-incisal range of motion from 21 to 30 mm., 11 to 20 mm., and 0 to 10 mm., respectively.  38 C.F.R. § 4.150, Diagnostic Code 9905.  A note to this diagnostic code instructs that ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  

Prior to May 10, 2010

On VA general medical examination in March 1999, the Veteran gave a history of being hit in the left mandible during a boxing match in service.  He reported that, since that time, he had had laxity of the right temporomandibular joint.  He added that he had been grinding his teeth and was issued a guard.  He also reported that two molars were loose following his injury and had to be extracted.  He complained of current intermittent pain in the right temporomandibular joint.  On examination, mobility of both temporomandibular joints was normal.  X-ray of the mandible revealed some lucency at the angle of the left mandible, possibly an old fracture, with no other bony changes.  The pertinent diagnosis was history of blunt trauma to the left mandible with right temporomandibular joint symptoms.  

Records of VA treatment dated from October 1998 to February 2003 include records of dental treatment dated from December 1998 to June 2000.  These records do not make specific mention of the right temporomandibular joint.  

The Veteran was afforded a VA dental examination in June 2003.  He again described his history of being hit in the jaw during service, causing pain, especially to the right temporomandibular joint.  He reported that he was placed on a soft diet for four to six weeks and was given a night guard, which he no longer wore, although he described grinding his teeth at night.  The Veteran denied any problems eating or speaking.  Examination revealed no popping or clicking in either the right or left temporomandibular joint.  There was tenderness in the right temporomandibular joint over the temporomandibular joint capsule.  He opened in the midline to 46 mm.  The examiner noted that the Veteran wore a lower partial denture, which replaced most of his lower posterior teeth, and described extreme wear to the denture and the Veteran's teeth, which could indicate bruxing.  Panorex X-ray and open and closed temporomandibular joint X-rays revealed no signs of bone loss in either the right or left temporomandibular joint.  There was subluxation of the mandibular condyles, bilaterally, on wide opening.  The findings were bruxism causing wear to the teeth and prosthesis and myofascial pain dysfunction and hypermobility to the temporomandibular joints, most likely secondary to trauma during service.  

On VA dental examination in May 2006, the Veteran again denied any problems eating or speaking.  Examination revealed no popping or clicking in either temporomandibular joint.  There was tenderness in the right temporomandibular joint over the temporomandibular joint capsule.  The Veteran opened in the midline to 48 mm.  The examiner noted that the Veteran wore a lower partial denture which was quite worn.  There was also extreme wear to the Veteran's natural teeth, which, according to the examiner, indicated bruxing.  Panorex X-ray was repeated, with open and closed temporomandibular joint films.  These revealed no signs of bone loss in either the right or left temporomandibular joint.  There was subluxation of the mandibular condyles, bilaterally, on wide opening.  The findings were bruxism causing wear to the teeth and prosthesis and myofascial pain dysfunction and hypermobility to the temporomandibular joints, most likely secondary to trauma during service.  

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that assignment of an initial compensable for the service-connected laxity of the right temporomandibular joint, prior to May 10, 2010, is not warranted.  

In this regard, there is simply no evidence indicating that the Veteran had malunion of the mandible with moderate displacement or had inter-incisal range of motion to 30 mm. or less.  Rather, on VA examination in March 1999, mobility of both temporomandibular joints was described as normal and the Veteran denied problems eating on VA examination in June 2003 and May 2006.  On VA examination in June 2003, the Veteran had midline opening to 46 mm. and midline opening was to 48 mm. on VA examination in May 2006.  There is also no evidence of lateral excursion limited to 4 mm. or less during the period in question.  As such, an initial compensable rating pursuant to Diagnostic Code 9904 or 9905 is not warranted.  

In light of his complaints of pain and findings of tenderness on examination, consistent with DeLuca, considered the Veteran's functional loss due pain and other factors set forth in 38 C.F.R. §§ 4.40  and 4.45; however, as discussed above, the Court has held that pain itself does not rise to the level of functional loss.  Mitchell, 25 Vet. App. at 38.  The Board finds that the medical evidence simply does not reflect that the Veteran has functional impairment associated with his service-connected laxity of the right temporomandibular joint which is so disabling as to effectively result in limitation of motion as required for assignment of an initial compensable rating.  
 
Moreover, no other diagnostic code provides a basis for assignment of an initial compensable rating for laxity of the right temporomandibular joint, prior to May 10, 2010.  In this regard, it is neither contended nor shown that the Veteran's service-connected right temporomandibular joint disability involves chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss or nonunion of the mandible, loss, malunion, or nonunion of the maxilla, loss of teeth due to loss of the substance of the body of the maxilla or mandible, or loss of the ramus, condyloid process, coronoid process, or hard palate.  As such, consideration of the disability under Diagnostic Codes 9900 to 9903, 9906 to 9909, and 9911 to 9916 is not warranted.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900 to 9903, 9906 to 9909, 9911 to 9916.  
	
Under these circumstances, the Board finds that the criteria for assignment of an initial compensable rating for the Veteran's laxity of the right temporomandibular joint, prior to May 10, 2010, are not met.  

From May 10, 2010

Since May 10, 2010, the Veteran's service connected right temporomandibular joint disability was evaluated during a June 2010 VA dental examination.  

The Veteran again denied any problems eating or speaking, but described right temporomandibular joint pain and reported that he could feel a click in his joint.  Examination revealed no click in the temporomandibular joint; however, there was tenderness to palpation, especially on the right.  Right and left excursion were each about 50 percent of normal.  Protrusive excursion was 100 percent.  The Veteran had an inter-incisal opening to 39 mm.  The examiner commented that he had much wider openings on prior examinations, opening to 45 mm. in the past.  Examination again revealed extreme wear on the Veteran's posterior teeth, indicating bruxism.  There were no soft tissue lesions and no neurologic deficits noted.  Panorex X-ray and open and closed temporomandibular joint films revealed no bony changes to the right or left temporomandibular joint.  There was decreased translation of the mandibular condyles anterior on the opening film, indicating decreased translation of the condyle on opening.  The diagnoses were bruxism associated with extreme wear to the posterior teeth and myofascial pain dysfunction associated with tenderness to the muscles of mastication, which might be responsible for his decreased opening.  The examiner concluded by stating that the Veteran's myofascial pain dysfunction did not appear to be extensive enough to greatly affect the Veteran's employment.  

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that assignment of a rating in excess of 10 percent for the service-connected laxity of the right temporomandibular joint, from May 10, 2010, is not warranted.  

In this regard, the evidence does not reflect inter-incisal range of motion to 20 mm. or less; rather, the inter-incisal opening was to 39 mm. on VA examination in June 2010.  While the Veteran had limited range of lateral excursion, Diagnostic Code 9905 provides for a maximum rating of 10 percent for lateral excursion from 0 to 4 mm., and specifically instructs that ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  Thus, a rating in excess of 10 percent, pursuant to Diagnostic Code 9905, is not warranted.  

Consistent with DeLuca, the Board has considered the Veteran's functional loss due pain and other factors set forth in 38 C.F.R. §§ 4.40  and 4.45; however, there is no evidence regarding functional loss other than the Veteran's repot of pain, which, itself, does not rise to the level of functional loss.  Mitchell, 25 Vet. App. at 38.  The Board finds that the medical evidence simply does not reflect that the Veteran has functional impairment associated with his service-connected laxity of the right temporomandibular joint which is so disabling as to effectively result in limitation of motion as required for assignment of a rating in excess of 10 percent.  

Additionally, there is no evidence of malunion of the mandible with severe displacement during the period in question, and the Veteran himself denied any problems eating.  Thus, the criteria for a rating in excess of 10 percent, pursuant to Diagnostic Code 9904, are not met.  

Moreover, no other diagnostic code provides a basis for assignment of a rating in excess of 10 percent for laxity of the right temporomandibular joint, since May 10, 2010.  In this regard, it is neither contended nor shown that the Veteran's service-connected right temporomandibular joint disability involves chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss or nonunion of the mandible, loss, malunion, or nonunion of the maxilla, loss of teeth due to loss of the substance of the body of the maxilla or mandible, or loss of the ramus, condyloid process, coronoid process, or hard palate.  As such, consideration of the disability under Diagnostic Codes 9900 to 9903, 9906 to 9909, and 9911 to 9916 is not warranted.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900 to 9903, 9906 to 9909, 9911 to 9916.  
	
Under these circumstances, the Board finds that the criteria for assignment of a rating in excess of 10 percent for the Veteran's laxity of the right temporomandibular joint, from May 10, 2010, are not met.  


F.  Right Ankle Sprain

In the June 1999 rating decision, the RO granted service connection and assigned an initial noncompensable (0 percent) rating for residuals of right ankle sprains, pursuant to Diagnostic Code 5271, effective August 1, 1998.  

Diagnostic Code 5271 provides ratings of 10 and 20 percent for limited motion of the ankle which is moderate and marked, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

Normal range of motion of the ankle is dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

The rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

As noted above, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Prior to May 10, 2010

On VA general medical examination in March 1999, the Veteran reported that he sprained his right ankle in 1985, and suffered recurrent strains from 1985 to 1991, for which he usually received a brace.  As regards his current complaints, he described periodic burning pain of the right ankle.  The examiner commented that the Veteran's multiple musculoskeletal conditions would be addressed by the orthopedic consultant.  

On VA joints examination in March 1999, the Veteran gave a history of suffering recurrent right ankle sprains from 1985 to 1995, for which he was treated with a brace.  He reported that he continued to have occasional episodes of instability.  On examination, dorsiflexion of the right ankle was to 20 degrees and plantar flexion was to 45 degrees.  There was slightly increased inversion with a positive anterior drawer and flexion in neutral.  The pertinent diagnosis was history of recurrent right ankle instability, minimally symptomatic.  

During VA treatment for right foot pain in August 2000, examination of the foot and ankle revealed a normal right foot, with full range of motion.  Strength was five out of five and stance and gait were normal.  

On VA joints examination in June 2003, range of motion of the right foot was within normal limits.  

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that assignment of a compensable rating for the service-connected right ankle disability prior to May 10, 2010, is not warranted.  

In this regard, there is simply no evidence of moderate limitation of motion of the right ankle during the period in question.  Rather, dorsiflexion was to 20 degrees and plantar flexion was to 45 degrees on VA examination in March 1999 and range of motion of the right foot was normal during VA treatment in August 2000 and on VA joints examination in June 2003.  Thus, the criteria for an initial compensable rating during the period in question, pursuant to Diagnostic Code 5271, have not been met.  

Consistent with DeLuca, the Board has considered the Veteran's functional loss due pain and other factors set forth in 38 C.F.R. §§ 4.40  and 4.45; however, although he described periodic burning pain in the right ankle in March 1999, as discussed above, the Court has held that pain itself does not rise to the level of functional loss.  Mitchell, 25 Vet. App. at 38.  The Board finds that the medical evidence during the period in question simply does not reflect that the Veteran had functional impairment associated with his service-connected right ankle disability which was so disabling as to effectively result in limitation of motion as required for assignment of an initial compensable rating.  

Further, there is no medical evidence of ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy.  As such, an initial compensable rating under any of the diagnostic codes evaluating these disabilities is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274.  

Under these circumstances, the Board finds that the criteria for assignment of an initial compensable rating for the Veteran's right ankle disability, prior to May 10, 2010, are not met.  

From May 10, 2010

On VA joints examination on May 10, 2010, the Veteran described sharp stabbing pains in his right ankle first thing in the morning, radiating a few inches above the joint.  He stated that weather changes tended to aggravate his ankle, although hot showers and passive range of motion in the morning improved his symptoms.  He added that he experienced occasional swelling, and reported that his ankle seemed to be much more symptomatic following a lumbar epidural injection a few weeks earlier, given to improve radicular leg symptoms.  The Veteran denied any flare-ups or incapacitating events in regard to his right ankle.  He did not describe any limitations in working or activities of daily living related to his right ankle disability.  

Examination revealed crepitus with motion.  Motor function was five out of five in all muscle groups and neurovascular and sensory examinations were intact.  There was mild laxity with inversion a mildly positive anterior drawer test.  Dorsiflexion was from 0 to 20 degrees and plantar flexion was from 0 to 30 degrees.  There was stiffness at the endpoints of range of motion testing, but no pain, fatigue, weakness, or incoordination with repetitive motion.  X-rays of the right ankle revealed no acute fracture or dislocation and joint spaces were well-preserved.  The diagnosis was mild laxity of the right ankle secondary to chronic sprain.  

The foregoing evidence reflects that, while he retained full dorsiflexion, the Veteran had plantar flexion of the right ankle limited by one third on VA examination in May 2010.  With resolution of all reasonable doubt in the Veteran's favor, the Board finds that such limitation of motion more nearly approximates moderate limitation of motion of the ankle.  Accordingly, a 10 percent rating for the service-connected right ankle disability is warranted, effective May 10, 2010.  

A rating in excess of 10 percent is not warranted because there is no evidence of marked limitation of motion of the right ankle.  In reaching this conclusion, the Board has, consistent with DeLuca, considered the Veteran's functional loss due pain and other factors set forth in 38 C.F.R. §§ 4.40 and 4.45.  While he described right ankle pain, as discussed above, the Court has held that pain itself does not rise to the level of functional loss.  Mitchell, 25 Vet. App. at 38.  Moreover, despite evidence of stiffness at the endpoints of range of motion testing on VA examination in May 2010, the examiner commented that there was no pain, fatigue, weakness, or incoordination with repetitive motion.  The Board finds that the medical evidence simply does not reflect that the Veteran has functional impairment associated with his service-connected right ankle disability which is so disabling as to effectively result in limitation of motion as required for assignment of a rating in excess of 10 percent, from May 10, 2010.  

Further, there is no medical evidence of ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy.  As such, a higher rating under any of the diagnostic codes evaluating these disabilities is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274.  

Under these circumstances, the Board finds that the criteria for assignment of a 10 percent rating, but no higher, for the Veteran's right ankle disability are met, effective May 10, 2010.  

G.  Extraschedular Consideration

The above determinations are based upon consideration of pertinent provisions of VA's rating schedule.  The Board has also considered whether any of the disabilities on appeal present an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology as regards each of the disabilities on appeal and provide for additional or more severe symptoms than currently shown by the evidence.  Moreover, the evidence does not demonstrate other related factors; rather, the evidence reflects that the Veteran has maintained employment.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

The Board has resolved reasonable doubt the Veteran's favor in determining that an initial 30 percent rating is warranted for carpal tunnel syndrome of the right hand, an initial 10 percent rating is warranted for a left knee scar, prior to May 6, 2010, and a 10 percent rating is warranted for right ankle sprain, effective May 10, 2010, but finds that the preponderance of the evidence is against assignment of an initial rating in excess of 30 percent for carpal tunnel syndrome of the right hand, a compensable rating for a left knee scar, from May 6, 2010, or an initial compensable rating for a right ankle sprain, prior to May 10, 2010, as well as the claims for higher ratings for acromioclavicular joint separation of the left shoulder, status-post appendectomy scar, a left elbow disability, and laxity of the right temporomandibular joint.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial 30 percent rating for carpal tunnel syndrome of the right hand is granted, effective August 1, 1998, subject to the legal authority governing the payment of VA compensation.  

An initial rating in excess of 30 percent for carpal tunnel syndrome of the right hand is denied.  

An initial rating in excess of 10 percent for acromioclavicular joint separation of the left shoulder is denied.  

An initial compensable rating for a scar, status-post appendectomy, is denied.  

An initial 10 percent rating for a left knee scar, prior to May 6, 2010, is granted, subject to the legal authority governing the payment of VA compensation.  

A compensable rating for a left knee scar, from May 6, 2010, is denied.  

An initial compensable rating for residuals of left elbow strain is denied.  

An initial compensable rating for laxity of the right temporomandibular joint, prior to May 10, 2010, is denied.  

A rating in excess of 10 percent for laxity of the right temporomandibular joint, from May 10, 2010, is denied.  

An initial compensable rating for a right ankle sprain, prior to May 10, 2010, is denied.  

A 10 percent rating for a right ankle sprain, effective May 10, 2010, is granted, subject to the legal authority governing the payment of VA compensation.  



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


